131 Nev., Advance Opinion I I
                          IN THE SUPREME COURT OF THE STATE OF NEVADA

                 JED PROPERTY, LLC, A NEVADA                         No. 63092
                 LIMITED LIABILITY COMPANY,
                 Appellant,
                 vs.
                 COASTLINE RE HOLDINGS NV
                 CORP., A NEVADA CORPORATION,
                 Respondent.

                 JED PROPERTY, LLC, A NEVADA                        No. 63359
                 LIMITED LIABILITY COMPANY,
                 Appellant,
                 vs.                                                     FILED
                 COASTLINE RE HOLDINGS NV
                 CORP., A NEVADA CORPORATION,                            MAR 0 5 2015
                 Respondent.



                             Consolidated appeals from a district court order granting a
                 motion for summary judgment and a post-judgment award of attorney fees
                 and costs. Eighth Judicial District Court, Clark County; Mark R. Denton,
                 Judge.
                            Affirmed.

                 Marquiz Law Office and Craig A. Marquiz, Henderson; Bogatz Law Group
                 and Scott Bogatz and Charles M. Vlasic III, Las Vegas,
                 for Appellant.

                 Gordon Silver and Kenneth E. Hogan and Erika A. Pike Turner, Las
                 Vegas; Lewis Roca Rothgerber LLP and Joel D. Henriod and Daniel F.
                 PoIsenberg, Las Vegas,
                 for Respondent.




                 BEFORE PARRAGUIRRE, SAITTA and PICKERING, JJ.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                                               )o -D(.0961
                                                   OPINION

                  By the Court, SAITTA, J.:
                              If a trustee's sale under NRS 107.080 "has been postponed by
                  oral proclamation three times, any new sale information must be provided
                  by notice as provided in NRS 107.080." NRS 107.082(2). At issue here is
                  whether NRS 107.082(2) requires another notice of the sale's time and
                  place, as provided in NRS 107.080, after a third oral postponement of a
                  trustee's sale or if the notice of sale requirement is not triggered unless,
                  after the third oral postponement has been given, the sale's time or place
                  subsequently changes.
                              We hold that NRS 107.082(2)'s notice of sale requirement is
                  not triggered unless, after the third oral postponement has been given, the
                  sale's date, time, or place is later changed. Therefore, the district court
                  did not err in granting summary judgment and in subsequently awarding
                  attorney fees and costs.
                                  FACTUAL AND PROCEDURAL HISTORY
                              In an effort to foreclose on real property in Las Vegas that was
                  used to secure a debt by appellant JED Property, LLC, respondent
                  Coastline RE Holdings NV Corp. or its trustee recorded a notice of a
                  trustee's sale. The trustee's sale was orally postponed three times before
                  the property was sold, with the sale occurring on the date and at the place
                  set by the third oral postponement.
                              After Coastline initiated a civil action against JED, JED filed
                  counterclaims against Coastline, asserting a claim for, among other
                  things, wrongful foreclosure. In particular, JED contended that Coastline
                  violated NRS 107.082(2) when it orally postponed the sale three times
                  without effectuating a written notice of the sale's time and place as
SUPREME COURT
      OF
    NEVADA

                                                        2
(0) 1947A citim
                provided in NRS 107.080. Coastline then filed a motion for summary
                judgment, arguing that JED premised its counterclaims on an erroneous
                interpretation of NRS 107.082(2). The district court granted summary
                judgment in favor of Coastline upon concluding that the three oral
                postponements did not trigger NRS 107.082(2)'s notice requirement
                because the sale occurred on the date set by the third oral postponement.
                Subsequently, the district court granted Coastline an award of attorney
                fees and costs.
                            JED now appeals the summary judgment order. JED also
                appeals the award of attorney fees and costs to the extent that the award
                must be reversed if JED prevails in this proceeding by compelling the
                reversal of the summary judgment. In so doing, JED raises the following
                issue: whether the district court erred in granting summary judgment in
                favor of Coastline as to the counterclaims against it upon concluding that
                the three oral postponements of the trustee's sale did not trigger NRS
                107.082(2)'s notice requirement.
                                              DISCUSSION
                            On appeal, JED argues that the district court's reading of NRS
                107.082(2) deviated from the statute's plain meaning, which JED reads as
                requiring a written notice of new sale information upon the third oral
                postponement of the sale.
                            Coastline contends that NRS 107.082(2) unambiguously
                permits three oral postponements of a sale and requires the notice of any
                new sale information only for postponements that follow the third oral
                postponement.
                Standard of review
                            The parties' arguments concern summary judgment, the
                interpretation of NRS 107.082(2), and the legal basis for the award of
SUPREME COURT
         OF
      NEVADA
                                                    3
(0) 19(17A
                 attorney fees and costs. Therefore, de novo review applies.      Washoe Med.
                 Ctr. v. Second Judicial Dist. Court, 122 Nev. 1298, 1302, 148 P.3d 790, 792
                 (2006) (employing de novo review in ascertaining a statute's meaning);
                 Thomas v. City of N. Las Vegas,      122 Nev. 82, 90, 127 P.3d 1057, 1063
                 (2006) (providing that a denial of attorney fees is generally reviewed for
                 abuse of discretion but that de novo review applies when an attorney fees
                 matter concerns questions of law); Wood v. Safeway, Inc., 121 Nev. 724,
                 729, 121 P.3d 1026, 1029 (2005) (employing de novo review in evaluating a
                 summary judgment).
                 NRS 107.082(2)'s plain meaning
                             This court interprets an unambiguous statute based on its
                 plain meaning by reading it as a whole and "giv[ing] effect to
                 each. . . word[] and phrase[ ]."   Davis v. Beling, 128 Nev. „ 278
P.3d 501, 508 (2012). We do not look to other sources, such as legislative
                 history, unless a statutory ambiguity requires us to look beyond the
                 statute's language to determine the legislative intent. State, Div. of Ins. v.
                 State Farm Mitt. Auto. Ins. Co., 116 Nev. 290, 294, 995 P.2d 482, 485
                 (2000).
                             NRS 107.082(2) states: "If such a sale has been postponed by
                 oral proclamation three times, any new sale information must be provided
                 by notice as provided in NRS 107.080." (Emphases added.) Ascertaining
                 NRS 107.082(2)'s meaning and its application to the facts of this appeal
                 thus primarily involves resolving the meaning of the phrases "has been"
                 and "new sale information" and the term "notice" in the statute.
                             The plain meaning of NRS 107.082(2) and its "new sale
                 information" and "notice" language is clear when reading that statute in
                 conjunction with the statute that it references: NRS 107.080. NRS
                 107.080 requires two notices: (1) a notice of the default and of the election
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                    to sell under NRS 107.080(2)(c) and NRS 107.080(3) and (2) a notice of the
                    trustee sale's time and place under NRS 107.080(4). 1 NRS 107.080(4)'s
                    notice of the trustee sale's date, time, and place encompasses, by its
                    nature, the new sale information referred to in NRS 107.082(2), as it
                    contains information about the sale that potential buyers would need in
                    order to participate. 2
                                  The content of the notice of the sale's time and place as
                    provided in NRS 107.080(4) is primarily the same as the content that
                    would be conveyed in an oral postponement of the sale—that being the
                    sale's date, time, and place. See NRS 107.082(1) (providing that if a sale is
                    orally postponed it must be postponed "to a later date at the same time
                    and location"). Once a sale "has been" orally postponed for a third time,
                    the information about the postponed sale has already been communicated.
                    NRS 107.082(2). Therefore, as long as the information regarding the sale's
                    date, time, and place remains the same after the third oral postponement,




                          1 NRS   107.080(4) requires the notice of the sale's time and place to be
                    effectuated in a series of ways, specifically: (1) recording the notice;
                    (2) giving the notice to the parties who are statutorily required to receive
                    it; (3) posting the notice for 20 consecutive days; and (4) publishing the
                    notice "three times, once each week •for 3 consecutive weeks, in a
                    newspaper of general circulation."

                          2Although   the language of NRS 107.080(4) only refers to "time and
                    place," "time" in this context necessarily includes both the date and time of
                    day. Otherwise, notice under NRS 107.080(4) would not have to include
                    the date that the sale is to occur. See City Plan Dev. v. State, Labor
                    Comm'r,, 121 Nev. 419, 435, 117 P.3d 182, 192 (2005) ("When interpreting
                    a statute, this court will. . . seek to avoid an interpretation that leads to
                    an absurd result.").

SUPREME COURT
       OF
    NEVADA
                                                           5
(0) 1907A clgipto
                       there is no new sale information to provide that would require a new
                       notice under NRS 107.082(2).
                                    But, if the sale's date, time, or location changes after the third
                       oral postponement, then there is new sale information. NRS 107.082(2).
                       Thus, if the sale's date, time, or location changes after the third oral
                       postponement, NRS 107.082(2) requires that this new sale information be
                       noticed as provided in NRS 107.080(4).
                       The district court did not err in granting summary judgment
                                    In determining whether the district court erred in granting
                       summary judgment, this court resolves whether genuine issues of material
                       fact remained, such that "a rational trier of fact could return a verdict for
                       the nonmoving party." Wood, 121 Nev. at 731, 121 P.3d at 1031.
                                    Here, Coastline would only be required to give notice under
                       NRS 107.082(2) if the day, time, or place of the trustee's sale was changed
                       subsequent to the third oral postponement. Neither party disputes that
                       the trustee's sale was orally postponed three times and that it occurred on
                       the date that was identified in the third oral postponement. Likewise, the
                       record is devoid of any evidence suggesting that the time or place of the
                       trustee's sale was changed after the third oral postponement was
                       submitted. Thus, the record does not demonstrate that the time or place
                       of the sale was changed after the third oral postponement. Therefore, the
                       district court did not err by granting summary judgment in favor of
                       Coastline.
                       The district court did not err when awarding attorney fees
                                    JED asserts that the award of attorney fees and costs to
                       Coastline must be vacated if JED prevails on its appeal and the summary
                       judgment order is reversed. Because we find that the district court did not
                       err in granting summary judgment in favor of Coastline, the district court
SUPREME COURT
        OF
     NEVADA
                                                              6
(9) 1947A    cagt)))
                 likewise did not abuse its discretion in awarding attorney fees and costs to
                 Coastline.
                                               CONCLUSION
                              The plain meaning of NRS 107.082(2) provides that if the time
                 or place of a trustee's sale changes after the third oral postponement, a
                 new notice of sale under NRS 107.080 is required. Therefore, because
                 JED failed to submit any evidence that the day, time, or place of the
                 trustee's sale in this case changed after the third postponement, we affirm
                 the district court's grant of summary judgment in favor of Coastline.
                 Consequently, we also affirm the district court's award to Coastline of
                 attorney fees and costs.




                 We concur:


                                                J.
                 -C241"tr'
                 Parraguirre


                                                J.
                 Pickering




SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A    e